Exhibit 10.2


PROMISSORY NOTE
$17,600,000.00
June 11, 2019
FOR VALUE RECEIVED, the undersigned, RPT ELSTON PLAZA, LLC, a Delaware limited
liability company ("Maker"), promises to pay to the order of STATE FARM LIFE
INSURANCE COMPANY, an Illinois corporation, its successors or assigns ("State
Farm"), the principal sum of Seventeen Million Six Hundred Thousand Dollars
($17,600,000.00) ("Principal"), together with interest on the unpaid Principal
balance outstanding from the date of disbursement until paid at the rate of
three and eighty-nine hundredths percent (3.89%) per annum (the "Note Rate").
Interest shall be computed on the basis of a three hundred sixty (360) day year
having twelve, thirty-day months.
I.Payments.
A.    On the date of disbursement, Maker shall pay interest only to State Farm
for the period from (and including) the date of disbursement to (and including)
June 30, 2019. On August 1, 2019 and on the first day of each succeeding month
thereafter (each a "Regular Payment Date"), to and including July 1, 2021, Maker
shall make monthly payments of accrued interest only to State Farm in fixed
installments of Fifty Seven Thousand Fifty Three and 33/100 Dollars ($57,053.33)
each (each a "Monthly Interest Payment"). On August 1, 2021 and on each Regular
Payment Date thereafter to and including June 1, 2026, Maker shall pay Principal
and interest to State Farm in fixed monthly installments of Eighty Two Thousand
Nine Hundred Twelve and 81/100 Dollars ($82,912.81) each (a "Monthly Principal
and Interest Payment", and hereafter, "Monthly Payment" means, as applicable,
the Monthly Interest Payment or the Monthly Principal and Interest Payment that
is payable by Maker pursuant to this Note). Maker shall pay to State Farm a
final payment of all outstanding Principal and accrued and unpaid interest
thereon on July 1, 2026 (the "Maturity Date").
B.    All required payments are to be made to State Farm at One State Farm
Plaza, Bloomington, Illinois 61710-0001, Attention: Investment Accounting, D-3,
or at any other place State Farm shall designate in writing.
C.    All Indebtedness (as defined in the Mortgage) is payable in lawful money
of the United States of America that is legal tender for public and private
debts.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Mortgage.
II.    Events of Default.
A.    It shall constitute an event of default (an "Event of Default") of and
under this Promissory Note (this "Note") if any of the following events shall
occur:
1.    Maker shall fail to pay any Monthly Payment when due under this Note.
However, Monthly Payments received by State Farm within ten (10) days of the
Regular Payment Date shall be considered made as required. In the event the
Monthly Payment and the Late Charge (as defined below) are not received by State
Farm on or before the end of the calendar month in which


1
Loan No. 14707

--------------------------------------------------------------------------------




such Monthly Payment is due, the Default Rate (as defined below) shall apply
from the first day of the month in which such Monthly Payment was due;
2.    Maker shall fail to perform or observe any of the other covenants,
agreements or conditions of this Note and such failure shall remain uncured for
thirty (30) days (the "Grace Period") after notice to Maker of the occurrence of
such failure; provided, however, that State Farm may, at its option, extend any
applicable Grace Period up to ninety (90) days if State Farm determines in good
faith that: (i) such default cannot reasonably be cured within such Grace Period
but can be cured within ninety (90) days; (ii) no lien or security interest
created by the Loan Documents shall be impaired prior to the anticipated
completion of such cure; and (iii) State Farm’s immediate exercise of any
remedies provided in the Loan Documents or by law is not necessary for the
protection or preservation of the Secured Property or State Farm’s security
interest therein or lien thereon, and Maker shall immediately commence and
diligently pursue the cure of such default; or
3.    An "Event of Default" (as defined in any of the Loan Documents) shall
occur under any of the other Loan Documents.
B.    If any Monthly Payment payable under this Note is not paid on or before
the tenth (10th) day after the applicable Regular Payment Date, Maker shall pay
to State Farm an amount equal to the lesser of five percent (5%) of such unpaid
Monthly Payment or the maximum amount permitted by Applicable Law (as defined
below) to defray the expenses incurred by State Farm in handling and processing
the delinquent payment and to compensate State Farm for the loss of use of the
delinquent payment (the "Late Charge"). For the avoidance of doubt, no Late
Charge shall be applicable to the payment due on the Maturity Date.
C.    While any Event of Default exists, the Note Rate shall be increased to the
lesser of eight and eighty-nine hundredths percent (8.89%) per annum or the
maximum amount permitted by Applicable Law (the "Default Rate"). The Default
Rate shall accrue from the date of the first occurrence of the Event of Default
to the date upon which the Event of Default is cured. It is a condition
precedent to the cure of any Event of Default that Maker shall pay all Principal
and accrued interest required under this Note to the most current Regular
Payment Date, plus the difference between the interest on the unpaid Principal
balance calculated at the Default Rate and the interest on the unpaid Principal
balance calculated at the Note Rate from the date of the first occurrence of the
Event of Default to the date upon which the Event of Default is cured.
D.    Prior to an Event of Default, payments received by State Farm shall be
applied first to interest and the remainder to Principal. After an Event of
Default, State Farm may, at its option, apply any payments or other amounts
received first to any Late Charges, then to the payment of State Farm’s expenses
incurred in accordance with the provisions of the Loan Documents, then to
interest, and the remainder to Principal.
E.    Upon an Event of Default, State Farm may, at its option and without
further notice, declare the Indebtedness, including the entire Principal
balance, together with all accrued and unpaid interest thereon, to be
immediately due and payable. Failure to exercise this option for a particular
Event of Default shall not constitute a waiver of the right to exercise same in
case of any subsequent Event of Default.


2
Loan No. 14707

--------------------------------------------------------------------------------




III.    Security.
This Note is secured by, among other Loan Documents (i) a Mortgage and Security
Agreement executed by Maker to and in favor of State Farm of even date with this
Note (the "Mortgage") which encumbers and constitutes a lien upon and security
interest in certain real property and fixtures located in Cook County, in the
State of Illinois (the "State") and certain other property, rights and
interests, all as more fully described in the Mortgage (the "Secured Property");
and (ii) an Assignment of Rents and Leases executed by Maker to and in favor of
State Farm of even date herewith (the "Assignment of Rents and Leases") in which
Rents (as defined therein) and the Leases (as defined therein) are absolutely
and unconditionally assigned by Maker to State Farm.
IV.    Prepayment.
A.    This Note shall be closed to prepayment through and including the later to
occur of (i) July 1, 2021; or (ii) the date on which twenty four (24) Monthly
Payments have been paid to State Farm. Only thereafter, provided Maker first
gives State Farm written notice at least thirty (30) days but no more than sixty
(60) days before the date selected by Maker for prepayment (which notice may be
revoked by Maker) (the “Prepayment Date”), Maker may prepay the entire
outstanding Principal on said Prepayment Date, provided that (i) all other
amounts outstanding under the Loan Documents are also paid, and (ii) the amount
prepaid is accompanied by a fee (the “Prepayment Fee”) calculated as follows:
1.    If on such Prepayment Date after at least twenty four (24) Monthly
Payments have been paid to state Farm but less than forty nine (49) Monthly
Payments have been paid to State Farm, the Prepayment Fee shall be equal to the
greater of the following:
(a)    An amount equal to one percent (1%) of the entire Principal amount to be
prepaid, or
(b)    If at the time of prepayment, the Reinvestment Yield (as defined below)
is less than the Note Rate, the Prepayment Fee shall be calculated by:
(i)    Using the Reinvestment Yield corresponding to the payment frequency of
this Note, adding the present values of: (i) the scheduled Monthly Payments
remaining until the Maturity Date; plus (ii) the final Principal and accrued
interest payment that would be due on the Maturity Date; and
(ii)    From the sum so obtained, subtracting the outstanding Principal balance
of this Note as of the Prepayment Date. The remainder shall be the Prepayment
Fee (if such amount is greater than the amount determined by subsection (a)
above).
2.    If on such Prepayment Date at least forty eight (48) Monthly Payments have
been paid to State Farm but less than sixty one (61) Monthly Payments have been
paid to State Farm, the Prepayment Fee shall be equal to one percent (1%) of the
Principal amount to be prepaid.
As used herein, "Reinvestment Yield" means the yield, plus fifty (50) basis
points, on United States Treasury Securities having the closest maturity (month
and year) to the Maturity Date. Should more


3
Loan No. 14707

--------------------------------------------------------------------------------




than one United States Treasury Security be quoted as maturing on the Maturity
Date, then the yield of the United States Treasury Security quoted closest to
par will be used in the calculation.
The Prepayment Fee shall be calculated two (2) business days before the
Prepayment Date. Failure to prepay on the Prepayment Date shall be considered a
waiver by Maker of the present right to prepay.
B.    If State Farm declares the entire Indebtedness to be immediately due and
payable, Maker agrees that the Prepayment Fee, calculated as if the Prepayment
Date were the date of acceleration, shall apply. No Prepayment Fee will be
charged in the event the Loan is prepaid in whole or in part by the application
of insurance or condemnation proceeds as required by the Loan Documents.
C.    No Prepayment Fee shall be payable on or after the later of: (i) the date
sixty (60) Monthly Payments have been paid to State Farm; and (ii) July 1, 2024.
V.    Limitation of Liability.
In consideration of the security provided by Maker to State Farm for repayment
of the Indebtedness, including, without limitation, the liens on and security
interests in the Secured Property granted pursuant to the Mortgage and the
absolute and unconditional assignment of the Rents and Leases made pursuant to
the Assignment of Rents and Leases, upon the occurrence of an Event of Default
under the Mortgage or under any of the other Loan Documents, State Farm agrees
that it shall not, except as otherwise set forth in this Section, seek to
enforce, nor shall State Farm be entitled to enforce, any deficiency or monetary
judgment against Maker, any partner of Maker, any member of Maker, any
shareholder of Maker or any beneficiary of Maker (individually, an "Exculpated
Party", and collectively, the "Exculpated Parties"), personally, and shall not
levy or execute judgment upon any property of the Exculpated Parties, other than
the Secured Property; it being expressly agreed, acknowledged and understood,
however, that the foregoing limitation of the liability of an Exculpated Party
shall not apply to the extent that such Exculpated Party is, pursuant to the
further terms hereof, liable for any Losses (as defined below) and nothing
contained herein shall in any manner or way release, affect or impair:
(a)    The existence of the Indebtedness and Obligations created in and
evidenced by the Loan Documents;
(b)    The enforceability of the liens, security interests and assignments
created in and granted by the Loan Documents against the Secured Property;
(c)    The enforceability of the Environmental Indemnity and any guaranty given
to State Farm;
(d)    The right of State Farm to recover from Maker all Indebtedness, including
Principal, interest and other amounts outstanding under the Loan Documents,
following (i) a Transfer of all or any portion of the Secured Property or a
Transfer of fifty percent (50%) or more of the interests in the entity (or
entities) comprising Maker, each without the prior written consent of State Farm
or in violation of Section 3.11 of the Mortgage; and/or (ii) the occurrence of
any of the bankruptcy-related Events of Default under Sections 4.1(i)(c),
4.1(j), 4.1(k) (solely with respect to authorizing the action set forth in
Section 4.1(c) or 4.1(j) of the Mortgage; or


4
Loan No. 14707

--------------------------------------------------------------------------------




(e)    The right of State Farm to recover from Maker and any guarantors (Maker
and any guarantors are sometimes hereinafter individually called a "Liable
Party" and collectively called the "Liable Parties"), who shall be jointly and
severally liable for all Losses incurred by State Farm (whether directly or
indirectly) arising from or related to the following:
(i)    The failure to apply any Rents received by any of the Exculpated Parties
or Liable Parties at any time after an Event of Default (all such Rents received
during such period being herein called "Recoverable Rents") to (A) the payment
of any amount due under the Loan Documents, including, without limitation, the
Indebtedness; (B) the payment of all operating expenses of the Secured Property;
or (C) the performance of any Obligations required under the Loan Documents;
provided, however, the Liable Parties shall not be liable to State Farm under
this subsection (i) for any Recoverable Rents in excess of the Recoverable Rents
required to be applied to the payment of the amounts and the performance of the
obligations set forth in (A), (B) and (C) above;
(ii)    The misapplication or misappropriation of any tenant security deposits,
advance or prepaid Rents, cancellation or termination fees or other similar sums
paid to or held by Maker, any affiliate of Maker or any other Person (other than
State Farm) in connection with the operation of the Secured Property in
violation of the Loan Documents or any Leases affecting the Secured Property;
(iii)    The willful or wanton act or omission on the part of any of the
Exculpated Parties or Liable Parties resulting in the damage to or destruction
of all or any portion of the Secured Property, including, without limitation,
waste or any act of arson or malicious destruction by any of the Exculpated
Parties or Liable Parties;
(iv)    The failure to maintain insurance as required by the Loan Documents or
any Leases affecting the Secured Property or the failure to timely pay insurance
premiums, real estate taxes, regular or special assessments or utility charges
affecting the Secured Property;
(v)    The failure of the Exculpated Parties or Liable Parties to deliver to
State Farm any Proceeds received by any of them relating to the Secured
Property, or to use such Proceeds for Restoration of the Secured Property in
accordance with the terms of the Loan Documents;
(vi)    Any fraud or willful misrepresentation of a material fact by any of the
Exculpated Parties or Liable Parties in any document executed or presented to
State Farm in connection with the Loan;
(vii)    The failure on the part of any of the Exculpated Parties or Liable
Parties to comply with the provisions of the Environmental Indemnity.
Notwithstanding anything contained herein to the contrary, the indemnification
obligations under this subsection (vii) shall not apply to any costs incurred by
or imposed upon State Farm which arise solely as a consequence of a condition
coming into existence on the Secured Property subsequent to the time of both
State Farm taking title to the Secured Property by foreclosure or deed in lieu
of foreclosure and State Farm taking physical possession of the Secured
Property, unless such costs are incurred in connection with an event or events
related to a condition existing at the Secured Property prior to or at the time
of transfer of title and physical possession of the Secured Property to State
Farm; provided, however, Maker shall bear


5
Loan No. 14707

--------------------------------------------------------------------------------




the burden of proof that such event or events: (A) occurred subsequent to the
transfer of title and physical possession to State Farm; and (B) did not occur
as a result of any action of any of the Exculpated Parties or Liable Parties.
As used herein, "Losses" means any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, costs, fines, penalties, charges, fees, expenses
(including, without limitation, reasonable legal fees and expenses and other
costs of defense and internal administrative fees assessed by State Farm),
judgments, awards or amounts paid in settlement of whatever kind or nature.
VI.    Non-Usurious Loan.
A.    It is the intention of Maker and State Farm that this Note and all other
Loan Documents shall comply with any Applicable Law. To that end, the parties
stipulate and agree that none of the terms and provisions of this Note or the
Loan Documents shall ever be construed to create a contract that violates any
Applicable Law or exceeds the limits imposed or provided by law for the use or
detention of money or for forbearance in seeking its collection.
B.    In the event that interest paid or received under this Note or the other
Loan Documents shall result, because of any reduction of Principal or any other
reason, in an effective rate of interest which for any period is in excess of
applicable usury limits, such excess interest for the period in question shall,
at State Farm’s option, be refunded to Maker or be applied upon the outstanding
Principal without a Prepayment Fee.
C.    As used herein, "Applicable Law" means any federal or state statute or
other law, including, but not limited to, the applicable usury laws of the State
or the United States (whichever allows the greater rate of interest), as such
Applicable Law now exists, is amended or is enacted during the term of this
Note.
D. Maker represents and agrees that the Indebtedness evidenced by this Note
constitutes a commercial business loan and Maker owns and operates a “business”
which comes within the purview of: 815 ILCS 205/4, as amended.
VII.    State Farm’s Attorneys’ Fees.
Should the Indebtedness evidenced by this Note or any part thereof be: (i)
collected at law or in equity or through any legal, bankruptcy, receivership,
probate or other court proceedings; (ii) placed in the hands of attorneys for
collection after the occurrence of an Event of Default; or (iii) the subject of
any court proceeding involving the lien of the Mortgage or its priority, Maker
shall pay to State Farm, in addition to the Principal and interest due and
payable hereunder and all other Indebtedness due pursuant to the terms of the
Loan Documents, reasonable attorneys’ and paralegals’ fees and collection costs,
including those incurred by State Farm on any appeal.








6
Loan No. 14707

--------------------------------------------------------------------------------




VIII.    Maker’s Waivers.
Maker (on behalf of itself and every person or entity at any time liable for the
payment of the Indebtedness) hereby waives presentment for payment, demand and
notice of demand, dishonor and notice of dishonor, protest and notice of
protest, nonpayment and notice of nonpayment of this Note, and all other notices
and demands, including without limitation, notice of intention to accelerate the
maturity of this Note, notice of acceleration of the maturity of this Note,
diligence in collection and the bringing of suit against any other party, and
hereby further agrees to all renewals, extensions, modifications, partial
payments, releases or substitutions of security, in whole or in part, with or
without notice, whether before or after maturity.
IX.    Payment of Taxes and Fees.
Maker agrees to pay all costs, expenses, fees and taxes on or with respect to
the execution, delivery, recordation, existence or possession of this Note, the
Mortgage and other Loan Documents, including, without limitation, all recording
fees and any documentary stamp tax or intangible personal property tax now or
hereafter required by Applicable Law to be affixed or paid with respect to this
Note, the Mortgage or the other Loan Documents.
X.    Waiver of Trial by Jury.
Maker hereby waives, to the fullest extent permitted by Applicable Law, the
right to trial by jury in any action, proceeding or counterclaim filed by any
party, whether in contract, tort or otherwise relating directly or indirectly to
this Note or any acts or omissions of Maker in connection therewith or
contemplated thereby.
XI.    Releases.
State Farm may, without notice, and without regard to the consideration, if any,
given or paid therefor, release or substitute any part of the Secured Property
given as security for the repayment of the Indebtedness without releasing any
other property given as security for the Indebtedness, or may release any party
liable for the payment of the Indebtedness without releasing any other party
liable for the Indebtedness, or may agree with any party liable for the
Indebtedness to extend the time for payment of any part or all of the
Indebtedness without releasing any party liable for the Indebtedness. Any
failure of State Farm to exercise any right granted herein, in the Mortgage or
the other Loan Documents shall not constitute a waiver of such right or preclude
the subsequent exercise thereof.
XII.    Governing Law.
This Note and the rights, duties, obligations and liabilities of the parties
hereunder and/or arising from or relating in any way to the Indebtedness or the
Loan shall be governed by and construed for all purposes under the law of the
State.
[Signature on following page]


7
Loan No. 14707

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Maker has executed this Note as of the day and year first
above written.
MAKER:
RPT ELSTON PLAZA, LLC,
a Delaware limited liability company


By:   /s/ Kristin Strange    
Name: Kristin Strange        
Its:    Authorized Signatory


By:   /s/ Anne-Marie Vandenberg    
Name: Anne-Marie Vandenberg    
Its:    Authorized Signatory
Maker's Address:

RPT ELSTON PLAZA, LLC
c/o Deutsche Asset & Wealth Management
222 S. Riverside Plaza, Floor 34
Chicago, IL 60606
Attn: Anne-Marie Vandenberg








8
Loan No. 14707